IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-50194
                           Summary Calendar
                          __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

AMOS ELLIOTT, JR.,

                                       Defendant-Appellant.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. 94-CR-171-1
                         - - - - - - - - - -
                          November 30, 1995
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Amos Elliott, Jr., has appealed the sufficiency of the

evidence supporting his convictions for theft of government money

and money laundering.    Elliott argues that his convictions should

be reversed because there is insufficient evidence that he stole

money from the Government.    We have reviewed the briefs and the

record and discern no reversible error.

     AFFIRMED.


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.